Detailed Action
Summary
1. This office action is in response to the application filed on December 18, 2020. 
2. Claims 1-19 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 12/18/2020 are acceptable. 

Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 11, 13-15 and 18 are objected to because of the following informalities: 
Claim 11 recites “the one or more resonance frequencies” in line 5 . There is insufficient antecedent basis for this claim limitation.
Claim 13 recites “between a wall of the housing” in line 3 should be “between the wall of the housing”.
Claims 14 and 15 recite “A device comprising an electric circuit” in line 1 should be “A device comprising the electric circuit “.
Claim 14 recited “the switching or clock frequency” in lines 2-3 should be “the fixed switching or clock frequency”.
Claim 16 recites an abbreviation of “EMI” in line 4. The abbreviation of EMI should be define.
Claim 18 recites “the spectrum” in line 8. There is insufficient antecedent basis for this claim limitation.
In re to claim 17, claim 17 depend from claim 13, thus are also objected for the same reasons provided above
 
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Link “20150236840”.

In re to claim 1, Link discloses an electromagnetic interference suppression component (Figs. 1-16 shows multiplexers having fewer intermodulation products, in particular multiplexers in which frequency components which can result in undesired intermodulation effects are suppressed or eliminated, see parag.0001. Examiner noted that Figs. 1-16 are considered as same embodiment )  comprising a piezoelectric element (Figs. 1A-1B shows surface acoustic waves (SAW) resonators and the interdigital structures IDS of the blocker path may be arranged without great effort and without additional work steps on the chip CH. The chip CH can be in this case a piezoelectric crystal, see parag.0107,lines 3. Furthermore,  Fig.1B shows an insulating layer PL, which can be a piezoelectric layer, see parag.0108, lines 4-5. Furthermore, The multiplexer operates with acoustic waves. For example, surface acoustic waves (SAW), bulk acoustic waves (BAW), or guided bulk acoustic waves (GBAW) come into consideration. In each of these cases, electrode structures are used in conjunction with a piezoelectric material for conversion, because of the piezoelectric effect, between acoustic vibrations and electrical high-frequency signals, see parag.0011, lines 1-4 ) that is configured to provide a low impedance propagation path ( multiplexer operates with bulk acoustic waves, corresponding BAW resonators are thus arranged on the chip CH during the production of the duplexer, see parag.0108) for electromagnetic disturbances (the multiplexer thus ensures that blocker signals which would result in disturbances in other multiplexers are diverted to ground, see parag.0069)  at a resonance frequency of the piezoelectric element  (The resonance frequency of the resonant circuit can be set in this case so that its resonance frequency corresponds to the frequency of blocker signals which are considered to be particularly interfering, see prag.0029, lines 3-4)
In re to claim 2, Link discloses (Figs. 1-16) a mains filter comprising the electromagnetic interference suppression component  according to claim 1 (Figs 1-6 shows  a transmit-filter-side signal path (Tx). Furthermore, Fig. 7 show detail of the basis of a filter, which can be the transmit filter Tx or the receive filter Rx, how doubled resonators represent a further feature for reducing intermodulation products, see parag.0122).  
Allowable Subject Matter
9. Claims 3-19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the electric circuit being configured to be operated at a fixed switching or clock frequency causing electromagnetic disturbances with a spectrum having a peak, wherein the resonance frequency of the piezoelectric element matches the peak frequency ”.
In re to claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “determining peaks element  of the electromagnetic interference suppression component has a resonance frequency that matches a peak  of the spectrum ”.
In re to claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the adapted electric circuit produces electromagnetic disturbances having a spectrum  with a peak that matches a resonance frequency of the piezoelectric element  of the chosen electromagnetic interference suppression component ”.
In re to claims 4-17, claims 4-17 depend from claim 3, thus are also objected for the same reasons provided above. 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839